DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-8, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bapat et al., US 2018/0349736 A1 (Bapat).
Regarding claim 1, Bapat teaches a facial recognition method (facial recognition using facial signatures) ([0014] and [0077]), comprising: 
obtaining an image to be recognized (obtaining an image, such as image 701, from a camera 118 for person detection and recognition) (Figs. 1 and 7A; [0227]);  
5determining whether the image to be recognized belongs to one of image groups of at least one user (determining if the image that has the detected person belongs to a group based on a comparison of personally identifiable information of the person and personally identifiable information of the group) ([0032]); 
when the image to be recognized belongs to a determined image group in the image groups (when the detected person belongs to a group) ([0032]), determining whether an image number of the determined image group is less than a preset number (determining if the number of images in the group is less than a preset number of images) ([0010] and [0257]);  
10when the image number of the determined image group is not less than the preset number (when the preset number of images has already been stored; thus the number of images is not less than the preset number) ([0010] and [0257]), deleting one of facial images in the determined image group (a previously stored image in the group is deleted) ([0010] and [0257]) according to time parameters of the facial images in the determined image group (the oldest previously stored image can be deleted) ([0010] and [0257]), and performing an image group updating procedure (updating the group by adding a new image and deleting the oldest previously stored image) ([0010] and [0257]); and 
when the image number of the determined image group is less than the preset number (when the image number is less than the preset image, just including the new image in the group) ([0010], [0032], and [0257]), 15performing the image group updating procedure (updating the group by adding a new image) ([0010], [0032], and [0257]).  
([0010] and [0257]).

Regarding claim 6, Bapat teaches wherein before the step of 20obtaining the image to be recognized (before obtaining image 701) (Fig. 7A; [0227]), the facial recognition method further comprises: obtaining ungrouped images of the at least one user (images that are in persons database 3180; which aren’t originally grouped) (Fig. 7B; [0228]); and grouping the ungrouped images to generate the image groups of the at least one user (grouping the images in the persons database 3180 for at least one person) (Fig. 8; [0084] and [0229]).  

Regarding claim 7, Bapat teaches wherein each of the time parameters is associated with a time when the corresponding facial image is generated (wherein the time is based on the oldest previously stored image) ([0257]) (wherein creation time of the image can also be stored/used) ([0141]). 

Regarding claim 8, Bapat teaches a facial recognition device (facial recognition device including cameras 118 and server system 164) (Fig. 2B; [0077] and [0119]), comprising: 
an image capturing device configured to obtain an image to be recognized (a camera 118 used to capture an image to recognize/detect a person) (Fig. 2B; [0077], [0119], and [0227]); 
a database configured to store image groups of at least one user (persons database 3180 that includes images grouped into a plurality of groups, each group representing a different person) (Fig. 8; [0229]); and 
a processor (processor(s) 212) (Fig. 2B; [0122]) electrically connected with the image capturing device (cameras 118) (Fig. 2B; [0119]) and the database (databases 210 and 214) (Fig. 2B; [0122]) (wherein the network interface and hub device can be integrated into one network device) (Figs. 2A and 2B; [0118]), and configured to determine whether the image to be recognized belongs to one of the 13image groups of the at least one user (determining if the image that has the detected person belongs to a group based on a comparison of personally identifiable information of the person and personally identifiable information of the group) ([0032]), to determine whether an image number of a determined image group is less than a preset number (determining if the number of images in the group is less than a preset number of images) ([0010] and [0257]) when the image to be recognized belongs to the determined image group in the image groups (when the detected person belongs to a group) ([0032]), to delete one of facial images in the determined image group (a previously stored image in the group is deleted) ([0010] and [0257]) according to time parameters of the facial images in the 5determined image group (the oldest previously stored image can be deleted) ([0010] and [0257]) and perform an image group updating procedure (updating the group by adding a new image and deleting the oldest previously stored image) ([0010] and [0257]) when the image number of the determined image group is not less than the preset number (when the preset number of images has already been stored; thus the number of images is not less than the preset number) ([0010] and [0257]), and to perform the image group updating procedure (updating the group by adding a new image) ([0010], [0032], and [0257]) when the image number of the determined image group is less than the preset number (when the image number is less than the preset image, just including the new image in the group) ([0010], [0032], and [0257]). 
Although Bapat does not explicitly state that the image group goes through an “image group updating procedure,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by including a new image in the group, or including a new image in the group and deleting the oldest previously stored image are both examples of updating the image group by creating an image group with new/updated images ([0010] and [0257]).

Regarding claim 10, see the rejection made to claim 1, as well as Bapat for a non-transitory computer readable medium, comprising a code, wherein the code 15is configured to be executed by one or more processors (a non-transitory computer-readable storage medium storing one or more programs that include instructions which are executed by a computing system) ([0025]), for they teach all the limitations within this claim.

Regarding claim 15, see the rejection made to claim 6, as well as Bapat for a non-transitory computer readable medium, comprising a code, wherein the code 15is configured to be executed by one or more processors (a non-transitory computer-readable storage medium storing one or more programs that include instructions which are executed by a computing system) ([0025]), for they teach all the limitations within this claim.

Regarding claim 16, see the rejection made to claim 7, as well as Bapat for a non-transitory computer readable medium, comprising a code, wherein the code 15is configured to be executed by one or more processors (a non-transitory computer-readable storage medium storing one or more programs that include instructions which are executed by a computing system) ([0025]), for they teach all the limitations within this claim.

Claims 2, 3, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bapat et al., US 2018/0349736 A1 (Bapat), and further in view of Steinberg et al., US 7,551,755 B1 (Steinberg).
Regarding claim 2, Bapat teaches the image group updating procedure (adding a new image, and possibly deleting the oldest previously stored image) ([0010] and [0257]). Bapat also teaches grouping the images into a first group of a plurality of groups based on the personally identifiable information (Abstract); wherein the image data includes a subset of the data such as an event record, a user profile, a device profile, and characterization data that includes person identifier, pose information, physical feature information, etc. (Fig. 3B; [0146-0147], [0160], and [0168]); and wherein the physical information includes information regarding the person’s clothing and/or accessories (e.g. whether the person is wearing a hat, ([0168]). However, Bapat does not explicitly teach “regrouping the image to be recognized and all facial images in the image groups of the at least one user to whom the determined image group belongs by a clustering algorithm, so as to generate updated image groups of the at least one user to 20whom the determined image group belongs”.
Steinberg teaches automated face detection and recognition techniques, to assist in the grouping and classification of images based on the persons or other identities identified therein (col. 2, lines 64-67); wherein an image group updating procedure (sorting, grouping, and/or managing images based on the identities of the persons found within an image) (col. 12, lines 21-28) comprises regrouping the image to be recognized and all facial images in the image groups of the at least one user to whom the determined image group belongs (regrouping by recognizing/identifying the facial image, and determining which group the image belongs based on comparison of faceprints and/or face classes) (col. 13, lines 6-16 and 30-33) by a clustering algorithm (this is achieved using a clustering algorithm) (col. 13, lines 16-18), so as to generate updated image groups of the at least one user to 20whom the determined image group belongs (updating the image groups by adding the image to one of the sub-groups of the known/first person containing multiple face class groups which can be associated with the person) (col. 13, lines 56 to col. 14, line 5) (The faceprints within a particular face class may be “clustered” into a smaller and more definitive set of faceprints when their number increases beyond a certain threshold.) (col. 14, lines 26-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bapat to include multiple sub-groups for the user since it allows for incremental improvement of the recognition process without requiring a complete re-training (col. 14, lines 45-48) and by permitting a plurality of identity groupings for a single person, the system of the preferred embodiment provides a means to overcome disadvantages (such as a conventional face recognition system being confused by a person’s different appearances) (col. 14, line 64 to col. 15; line 3).

Regarding claim 3, Steinberg teaches wherein the at least one user comprises a first user and a second user (wherein a face in an image may be matched to one or more sub-groups or to all known faces in the database) (col. 13, lines 30-32) (wherein one or more identities can be determined) (col. 13, lines 58-63), the image groups comprises first image groups of the first user and second image groups of the second user (wherein each of the one or more identities can include multiple groups for face classes) (col. 14, lines 3-5 and lines 24-29), and the step of performing the image group updating procedure (sorting, grouping, and/or managing images based on the identities of the persons found within an image) (col. 12, lines 21-28) comprises:  
25when the determined image group belongs to one of the first image groups (detecting that the image belongs to a first identity and one of the face classes of the first identity) (col. 14, lines 3-5 and lines 24-29), regrouping the image to be recognized and all facial images in the first image groups (regrouping by recognizing/identifying the facial image, and determining which group the image belongs based on comparison of faceprints and/or face classes) (col. 13, lines 6-16 and 30-33) by the clustering algorithm (this is achieved using a clustering algorithm) (col. 13, lines 16-18) to generate the updated image groups of the first user (updating the image groups by adding the image to one of the sub-groups of the known/first person containing multiple face class groups which can be associated with the person) (col. 13, lines 56 to col. 14, line 5) (The faceprints within a particular face class may be “clustered” into a smaller and more definitive set of faceprints when their number increases beyond a certain threshold.) (col. 14, lines 26-45); and  
12when the determined image group belongs to one of the second image groups (detecting that the image belongs to a second identity and one of the face classes of the second identity) (col. 14, lines 3-5 and lines 24-29), regrouping the image to be recognized and all facial images in the second image groups (regrouping by recognizing/identifying the facial image, and determining which group the image belongs based on comparison of faceprints and/or face classes) (col. 13, lines 6-16 and 30-33) by the clustering algorithm (this is achieved using a clustering algorithm) (col. 13, lines 16-18) to generate the updated image groups of the second user (updating the image groups by adding the image to one of the sub-groups of the known/second person containing multiple face class groups which can be associated with the person) (col. 13, lines 56 to col. 14, line 5) (The faceprints within a particular face class may be “clustered” into a smaller and more definitive set of faceprints when their number increases beyond a certain threshold.) (col. 14, lines 26-45).

Regarding claim 9, see the rejection made to claim 2 as well as Bapat for a facial recognition device (facial recognition device including cameras 118 and server system 164) (Fig. 2B; [0077] and [0119]), comprising: an image capturing device configured to obtain an image to be recognized (a camera 118 used to capture an image to recognize/detect a person) (Fig. 2B; [0077], [0119], and [0227]); a database configured to store image groups of at least one user (persons database 3180 that includes images grouped into a plurality of groups, each group representing a different person) (Fig. 8; [0229]); and a processor (processor(s) 212) (Fig. 2B; [0122]) electrically connected with the image capturing device (cameras 118) (Fig. 2B; [0119]) and the database (databases 210 and 214) (Fig. 2B; [0122]) (wherein the network interface and hub device can be integrated into one network device) (Figs. 2A and 2B; [0118]), for they teach all the limitations within this claim.

Regarding claim 11, see the rejection made to claim 2, as well as Bapat for a non-transitory computer readable medium, comprising a code, wherein the code 15is configured to be executed by one or more processors (a non-transitory computer-readable storage medium storing one or more programs that include instructions which are executed by a computing system) ([0025]), for they teach all the limitations within this claim.

Regarding claim 12, see the rejection made to claim 3, as well as Bapat for a non-transitory computer readable medium, comprising a code, wherein the code 15is configured to be executed by one or more processors (a non-transitory computer-readable storage medium storing one or more programs that include instructions which are executed by a computing system) ([0025]), for they teach all the limitations within this claim.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bapat et al., US 2018/0349736 A1 (Bapat), and further in view of Liu et al., US 9,239,967 B2 (Liu).
Regarding claim 4, Bapat teaches wherein the step of 5determining whether the image to be recognized belongs to the one of image groups of the at least one user (determining if the image that has the detected person belongs to a group based on a comparison of personally identifiable information of the person and personally identifiable information of the group) ([0032]) comprises: 
calculating average parameters of the image groups respectively (calculating characterization data of the stored images; wherein the characterization data representing an average of a subset of the stored characterization data) (Fig. 7B; [0228] and [0282]), wherein each of the average parameters represents an average value (calculating characterization data of the stored images; wherein the characterization data representing an average of a subset of the stored characterization data) (Fig. 7B; [0228] and [0282]) of a between a point of the image to be recognized (comparing a point (PII of an image being generated from analysis of the image, including facial features)) (Abstract, [0168], and [0237]) and a point of each of one or more facial images in the 10corresponding image group (and a point, PII, of each facial image in the group) ([0228] and [0282]), and the points are in a coordinate system (wherein the points, facial features, can be placed in a Euclidean space) ([0237]); 
determining whether a minimum average parameter in the average parameters is less than a threshold (determining if the PII, personal identifiable information, is within (less) than a threshold amount to an average or mean PII set for the group) ([0282]); and 
when the minimum average parameter is less than the threshold (when the PII is within a threshold amount to an average or mean PII set of the group) ([0282]), determining that the image to be recognized belongs to the image group corresponding to 15the minimum average parameter (determining if the PII is within (less) than a threshold amount to an average or mean PII set for the group, the image and PII is deemed to belong to the group) ([0282]).   
([0237]). However, Bapat does not explicitly teach “distance” average parameters.
Liu teaches a method for clustering faces based on facial features of detected faces in images (col. 1, lines 63-65); wherein facial features are extracted from the images and concatenated to form one single feature vector (col. 3, lines 33-35); wherein a Euclidean distance between feature vectors can be used to determine feature vector similarity for data clustering (col. 3, lines 39-65); and wherein the Euclidean distance is computed between the feature of the new image and the average feature of the images in a potential cluster to determine if the image should be added to the cluster (col. 3, line 66 to col. 4, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bapat to include using a distance to determine similarity since it increases the accuracy and efficiency of clustering the images in the correct cluster (Liu; col. 8, lines 36-37). 

Regarding claim 5, Bapat teaches wherein the distance between the point of the image to be recognized and the point of each of one or more facial images belongs to Euclidean distance (characterizing a person comprises utilizing a mapping of facial images to a Euclidean space where distances correspond to a measure of face similarity) ([0237]). Liu also teaches wherein the distance between the point of the image to be recognized and the point of each of one or more facial images belongs to Euclidean distance (wherein a Euclidean distance between feature vectors can be used to determine feature vector similarity for data clustering) (col. 3, lines 39-65);   
	
Regarding claim 13, see the rejection made to claim 4, as well as Bapat for a non-transitory computer readable medium, comprising a code, wherein the code 15is configured to be executed by one or more processors (a non-transitory computer-readable storage medium storing one or more programs that include instructions which are executed by a computing system) ([0025]), for they teach all the limitations within this claim.

Regarding claim 14, see the rejection made to claim 5, as well as Bapat for a non-transitory computer readable medium, comprising a code, wherein the code 15is configured to be executed by one or more processors (a non-transitory computer-readable storage medium storing one or more programs that include instructions which are executed by a computing system) ([0025]), for they teach all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov